Citation Nr: 1137363	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  07-09 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for thoracolumbar strain and, if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel

INTRODUCTION

The Veteran had active military service from May 1948 to February 1950 in the U.S. Navy, and from January 1952 to January 1954 in the U.S. Army.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2005 rating decision bythe above Department of Veterans Affairs (VA) Regional Office (RO).  In May 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  A transcript is of record.  The appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The issue of entitlement to service connection for a thoracolumbar strain is herein REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


FINDINGS OF FACT

1.  In a September 2004 rating decision, the RO denied service connection for a low and mid back disability.  The Veteran did not appeal that rating decision, and it became final.

2.  Evidence received since the final September 2004 RO decision is new, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement to service connection for a thoracolumbar strain has been received, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  In view of the disposition herein, additional discussion of those procedures is unnecessary, as any defect in the notice or assistance provided to the Veteran constituted harmless error.

II.  Relevant Law, Facts, and Analysis

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Kightly v. Brown, 6 Vet. App. 200 (1994).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).


In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

With the above criteria in mind, the procedural history and relevant evidence will be summarized.  The Veteran originally claimed entitlement to service connection for a back disability in November 1963.  In April 1964 the RO sent the Veteran a letter requesting that the Veteran submit evidence in support of his claim, and then later issued a blank rating decision noting "0000-00" in the narrative.  Service connection for a back disability was not granted.

The Veteran submitted another service connection claim for the mid and low back which was denied in September 2004, on the basis that there was no evidence of mid back or low back disability subject to service connection.  The Veteran filed a request to reopen service connection in January 2005, which was again denied in June 2005.  He submitted a Notice of Disagreement (NOD) in December 2005, which was timely with respect to the June 2005 rating decision, but outside the one-year appeal period for the September 2004 rating decision.

Because the Veteran did not appeal the September 2004 rating action to the Board with a timely NOD, which he had the right to do under the law, it became final.  

Evidence considered at the time of the last final rating decision included the service treatment records (STRs), which show that the Veteran had complaints of back pain in January 1953, during his second period of service in the Army.  After service, a November 1963 VA treatment record notes his complaints of back pain, which he related to an injury during military service.  An October 2004 VA treatment record also shows the Veteran complained that he had back pain dating back to 1948.  

Evidence received since the last final rating decision includes VA and private treatment records dated from 2004 to 2010 showing diagnoses of osteoporosis, degenerative joint disease, and degenerative disc disease with severe neuroforaminal narrowing of the thoracolumbar spine, degenerative spondylolisthesis of L4-5, and spinal stenosis of L3-4.  The Veteran also testified at the May 2011 hearing, contending that he originally injured his back in the Navy in 1949 when he was involved with handling a 2000-pound rear anchor on the USS LST (Landing Ship-Tank) 1126; and later reinjured his back in the Army and was placed on light-duty physical profile.  

The Board views the evidence submitted since the September 2004 rating decision as being new and material because, assuming it to be credible for the purpose of the request to reopen the claim, it shows the Veteran has present diagnoses of back disabilities, which were not shown before.  His testimony also sheds more light on his reported injuries in service.  Therefore, the evidence bears directly and substantially upon the specific matter under consideration, and is so significant as to warrant reconsideration of the merits of the claim on appeal.  See Hodge, supra.  Thus, this evidence is new and material, and we may reopen the appellant's claim of entitlement to service connection for a back disorder.  See the remand, below.


ORDER

New and material evidence has been received to reopen the service connection claim for a thoracolumbar strain, and to this extent only, the claim is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

As much as the Board would prefer to resolve the thoracolumbar strain claim on the merits at this time, preliminary review reveals that the information in the record before us is inadequate to make an informed determination, and discloses a need for further development prior to final appellate review.  In this regard, the Board is of the opinion that VA's duty to assist includes providing a VA examination to resolve whether the present thoracolumbar spine disability is related to the Veteran's military service.  

The Veteran contends that he first injured his back in the Navy during his first period of service, and then aggravated the back disability in the Army.  He testified at the May 2011 Board hearing that he was a Seaman in the Navy and served on the USS LST-1126.  He recalled that the ship was stranded at the beach at Fort Barrow and they had to take up the rear anchor, which weighed approximately 2000 pounds.  At some point, the rope and/or cable holding the anchor snapped and the Veteran strained his back.  He also stated that there was a scar on his back at discharge from the military, which was not there prior to service.

STRs for the Veteran's first period of service are negative for any findings of a back injury.  The entrance examination dated in May 1948 notes there were no scars on the lumbar spine.  The July 1951 discharge examination showed a normal spine examination but notes two scars in the thoracic region of the spine.  During his second period of service, a January 1953 treatment record notes complaints of soreness in the lumbar area which began gradually.  He had pain with movement of the lumbar spine and was prescribed heat, massage, taping the back, and aspirin.  The June 1954 discharge examination report showed a normal clinical evaluation of the spine.

After service, a November 1963 VA treatment record shows the Veteran's complaints of back pain and his assertion that he hurt his back in the military doing heavy lifting.  At that time the Veteran asserted that he injured his back in the Army in October 1953 loading gas cans.

Subsequent VA treatment records dated from 2004 to 2010 show present diagnoses of osteoporosis and mild degenerative joint disease of the thoracic spine, degenerative joint disease and degenerative disc disease with severe neuroforaminal narrowing of the lumbar spine, and degenerative spondylolisthesis of L4-5.  These records also reflect the Veteran's contentions that he had experienced back pain since injury to the back in naval and military service.

The Veteran testified at his May 2011 hearing that he originally injured his back in the Navy when the ship on which he was serving, the USS LST-1126, became stranded at the beach at Fort Barrow and they had to take up the rear anchor.  He recalled that the rope and/or cable holding the 2000-pound anchor snapped and he injured his back.  He also said that in the Army he reinjured his back and was put on light-duty profile.  After service he stated that he worked for the U.S. Post Office.  He also mentioned that he had X-rays of the back in 1963 or 1964 during his time in prison.

The evidence as it stands is insufficient to resolve this claim.  Specifically, while there is a 50-year gap between the Veteran's reported in-service back injury and the post-service diagnosis of a back disability in 2004, the Veteran has stated that he has had continuous symptomatology with his back since the injury in service.  The Veteran is competent report symptoms he has experienced with his back.  Also, the record shows the Veteran complained of back pain due to an injury in the military as soon as 10 years after service in 1963.

VA has a duty to obtain a medical examination or opinion if the evidence establishes (1) a current disability or persistent or recurrent symptoms of a disability, (2) an in- service event, injury, or disease, (3) an indication that the current disability may be associated with the in-service event, and (4) a lack of sufficient evidence to make a decision on the claim.  38 C.F.R. § 3.159(b)(4); see McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004). The Court said the threshold for the need for an examination or opinion is low.

Because the record shows the Veteran's reports of injuring his back in service and that he had treatment for back pain in service; he has described continual pain in the back since service and sought treatment as soon as 10 years after service; and currently has multiple thoracolumbar spine disabilities, a medical opinion should be provided to assess whether there is any direct causal relationship between any present diagnosis of the thoracolumbar spine and his military service.

Further, the Veteran testified that X-rays of his back were performed in 1963 or 1964 during his time in prison.  These records do not appear in the claims file.  As they appear to be pertinent to the present claim, VA should attempt to obtain these records.  In addition, the RO included references to VA treatment records at the Loma Linda VA Medical Center (VAMC) and Las Vegas VAMC in the February 2007 Statement of the Case.  These records are not actually reflected in the claims file, and should be associated with the evidentiary record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Associate with the record VA treatment records of the Veteran from the Las Vegas VAMC dated from 1997 to 2004 and the Loma Linda VAMC dated from 2002 to 2003 (as listed in the February 2007 Statement of the Case).

2.  Send the Veteran a letter asking him to provide more details and sign the proper release forms regarding the X-rays performed on his back in 1963 or 1964 while he was in prison.  If the Veteran responds with the pertinent information, make reasonable efforts to obtain the records and document all attempts.  If the attempts to obtain the records are unsuccessful, notify the Veteran and allow for an opportunity to respond.

3.  Schedule the Veteran for a VA orthopedic examination to determine whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that he has any current disorder(s) of the thoracolumbar spine, which was caused by or is the result of his naval and/or military service, specifically his reports of injuring his spine in 1949 aboard the the Navy vessel LST-1126 while lifting a 2000-pound anchor; his complaints of injuring his back in 1953  while lifting cans; and/or the January 1953 complaints of lumbar spine pain; OR whether such a causal relationship between any current thoracolumbar spine disorder(s) and service is unlikely (i.e. less than a 50/50 degree of probability).

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The examiner should be aware that the Veteran's statements of medical history may be accepted to support a medical opinion even in the absence of corroborating documentary evidence, where the Veteran is judged to be credible in his assertions and where he is competent to make the assertions.  (For example, the Veteran is competent to address a history of symptoms of disability and to address treatments received and past statements by physicians, but may not be competent to address the precise nature and/or sequelae of any injury or disability.)  In this regard, the examiner should address the Veteran's contentions and their credibility or lack of credibility (if so indicated) in light of the objective clinical evidence and other evidence of record, including findings on examination.

The claims file, to include a copy of this Remand, must be reviewed in conjunction with the examination.  All relevant information of record should be considered.  The examiner should provide a complete rationale for any opinion rendered.  If any of the above questions cannot be answered without resorting to speculation or remote possibility, the examiner should  indicate why that is so.

4.  When the development requested has been completed, readjudicate the claim on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


